NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            28-OCT-2021
                                            07:57 AM
                                            Dkt. 122 ODSD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

           FRANCIS GRANDINETTI, Petitioner-Appellant, v.
            JESSIE MACADAMIA, HAWAII PAROLING AUTHORITY,
          DEPARTMENT OF PUBLIC SAFETY, NOLAN P. ESPINDA,
                 DAVID Y. IGE, Respondents-Appellees


        APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
     (CIVIL NO. 1CCV-XX-XXXXXXX; S.P.P. NO. 1CPN-XX-XXXXXXX)


                      ORDER DISMISSING APPEAL
   (By:   Leonard, Presiding Judge, Hiraoka and Nakasone, JJ.)
           Upon review of the record, it appears that:
           (1) On June 2, 2020, self-represented Petitioner-
Appellant Francis Grandinetti (Grandinetti) filed the notice of
appeal;
           (2) On July 17, 2020, the circuit court clerk filed the
record on appeal, and the appellate clerk notified the parties
that, among other things, the opening brief was due on or before
August 26, 2020;
           (3) Twice the court granted Grandinetti relief from
default of the opening brief. Each time the court cautioned
Grandinetti that further default of the opening brief may result
in sanctions, including the appeal being dismissed under Hawai#i
Rules of Appellate Procedure (HRAP) Rule 30. The opening brief
was due on a fifth extension on or before July 22, 2021, with no
further extensions;
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

           (4) On September 10, 2021, the court denied
Grandinetti's July 30, 2021 motion for a sixth extension of time
for the opening brief;
           (5) The same day, the appellate clerk entered another
default notice informing Grandinetti that the time for filing the
opening brief had expired, the matter would be called to the
court's attention on September 20, 2021, for appropriate action,
which could include dismissal of the appeal, under HRAP Rule 30,
and Grandinetti could request relief from default by motion;
           (6) The appellate clerk mailed the September 10, 2021
order and default notice to Grandinetti at his address on record
at the Hawaii Community Correctional Center, but both documents
were returned with a stamp indicating he is no longer in custody.
On September 7, 2021, the appellees filed a document indicating
Grandinetti was released from custody on July 30, 2021; and
           (7) Grandinetti has not filed a notice of change of
address, consistent with HRAP Rule 25(f), or taken any further
action in this appeal.
           Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
           DATED: Honolulu, Hawai#i, October 28, 2021.

                                      /s/ Katherine G. Leonard
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge
                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2